 

 

Case 17-12560-K.]C Doc 3356 Filed 01/28/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 1 l

WOO]DBRIDGE GROUP OF COMPANIES, LLC, Case No. l7-12560 (KJC)
et al.,
(Jointly Administered)

Debtors.
Ref. Doc. No. Q'llj 33 4 ‘/

 

ORDER, PURSUANT TO SECTION 105(a) OF THE BANKRUPTCY CODE AND
BANKRUPTCY RULE 9019, AUTHORIZING AND APPROVING ENTRY INTO A
SETTLEMENT WITH ADMINESTATE CORPORATION AND PETER RUTMAN

Upon the Debtors ’ Motionfor Enny of an Order, Pursuant to Secn'on 105(a) of the

Bankruptcy Code and Bankruptcy Rule 9019, Authorizing and Approving Entry Into a Settlement

 

with Adrnl`nestate Corporatz`on and Peter Rutman (the “Motion”)2 filed by the above-captioned
debtors and debtors in possession (collectively, the “M”); and this Court having found that it
has jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standl`ng Order ofReference from the United States District
Court for the District of Delaware, dated February 29, 2012; and this Court having found that
venue of these cases and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and
1409; and this Court having found that this matter is a core proceeding pursuant to 28 U.S.C.

§ 157(b); and this Court having determined that it may enter a final order consistent With Article
lII of the United States Constitution; and it appearing that notice of the Motion has been given as

set forth in the Motion and that such notice is adequate and no other or further notice need be

 

l The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.

The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
numbers, and their addresses are not provided herein. A complete list of this information may be obtained on the
website of the Debtors’ noticing and claims agent at Www.gardencitvgroup.com/cases/WGC or by contacting
counsel for the Debtors.

2 Capitalized terms used, but not otherwise defined herein, have the meaning given to them in the Motion.

01:24021672.1

 

 

Case 17-12560-K.]C Doc 3356 Filed 01/28/19 Page 2 of 2

given; and this Court having found and determined that the relief sought in the Motion is in the
best interest of the Debtors, their estates, and their creditors; and that the legal and factual bases
set forth in the Motion and the entire record of the Chapter ll Cases establish just cause for the
relief granted herein; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

l. The Motion is GRANTED as set forth herein.

2. Pursuant to section 105 (a) of the Bankruptcy Code and Bankruptcy Rule 9019, the
Debtors are authorized to enter into the Settlement Agreement, in substantially the form attached
hereto as Exhibit 1, which Settlement Agreement is authorized, approved in its entirety, and
incorporated as an order of this Court.

3. Subject to the occurrence of its “Effective Date,” the Debtors and the Adminestate
Parties, as applicable, are authorized and empowered to take any and all actions necessary or
appropriate to consummate, carry out, effectuate, or otherwise enforce the terms, conditions, and
provisions of the Settlement Agreement.

4. Garden City Group, lnc. is directed to modify the official claims register it
maintains to comport With the relief granted by this Order.

5. The fourteen (14) day stay of effectiveness imposed by Bankruptcy Rule 6004(h)
is hereby waived and the relief granted herein shall take effect immediately upon the entry of this
Order.

6. The Court shall retain jurisdiction and power over any and all matters arising from

or related to the interpretation or implementation of this Order and the Settlement Agreement.

......

Dated: (AY(M,~\ /i/`\/ , 2019 d m \ " (
Wilmil?fgton, Delaware 7\ L/€t,~\»\/")\

UNITED STAT S ANKRUP C JUDGE

 

 

01:24021672.1

 

